The defense of contributory negligence raised the vital issue in the case. Plaintiff himself testified that, when the engine of his automobile choked down on the crossing, he jumped out to crank his car; that he saw the train coming; that he waved his handkerchief seven or eight times; that he then jumped *Page 7 
on the running board of his car to shut off the switch key; and that he thought he had time to get out of the way. He miscalculated his chances. For the trial Judge the charge that plaintiff's conduct in so acting must amount to a violation of law in order to relieve him of the legal consequence of contributory negligence was clearly prejudicial error.
I concur in the opinion of MR. JUSTICE COTHRAN, and also in the concurring opinion of MR. JUSTICE FRASER.